DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment overcomes the previous double patenting rejection, in favor of a new double patenting rejection, and 112(a) issues.  Regarding the 112(a) issues, it is unclear where there is support for “ergonomic”, “operational movement” of objects, and “active operational state”, and “inactive” as recited in some of the dependent claims.  Applicant’s remarks provide no substantive arguments, and also do not mention where in the specification there is support for the amendments.  Please see remainder of this official action for details. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of U.S. Patent No. 10,216,355 in view of Thomaschewski (U.S. 2013/0006590 A1).  The Thomaschewski reference is relied upon for features that Applicant added to the claims re: clearance related features.  The remaining features of the instant claims are encompassed by claims of the issued patent. See table below. 


This Application
U.S. 10,216,355
Claim 1
Claim 1 in view of Thomaschewski, directed to visualizing objects in an installation space with computer models; see e.g. paras. 12-57, which teaches spatial relations, free space to ensure the objects are installed in compliance with mechanical, safety, regulatory, etc. 
Claim 2
Claim 2 in view of Thomaschewski, paras. 12-57
Claim 3
Claim 4 in view of Thomaschewski, paras. 12-57
Claim 4
Claim 1 in view of Thomaschewski, paras. 12-57
Claim 5
Claim 1 in view of Thomaschewski, paras. 12-57
Claim 6
Claim 6 in view of Thomaschewski, paras. 12-57

Claim 7 in view of Thomaschewski, paras. 12-57
Claim 8
Claim 1 in view of Thomaschewski, paras. 12-57
Claim 9
Claim 9 in view of Thomaschewski, paras. 12-57
Claim 10
Claim 10 in view of Thomaschewski, paras. 12-57
Claim 11
Claim 11 in view of Thomaschewski, paras. 12-57
Claim 12
Claim 12 in view of Thomaschewski, paras. 12-57
Claim 13
Claim 13 in view of Thomaschewski, paras. 12-57
Claim 14
Claim 15 in view of Thomaschewski, paras. 12-57
Claim 15
Claim 15 in view of Thomaschewski, paras. 12-57
Claim 16
Claim 16 in view of Thomaschewski, paras. 12-57
Claim 17
Claim 17 in view of Thomaschewski, paras. 12-57
Claim 18
Claim 17 in view of Thomaschewski, paras. 12-57
Claim 19
Claim 19 in view of Thomaschewski, paras. 12-57
Claim 20
Claim 20 in view of Thomaschewski, paras. 12-57





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, where is there support in the specification for “ergonomic accommodation” in terms of clearance? Applicant is taking too many liberties with the description of clearance, and extending the description to items that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  See specification, paras. 24-25. 

Regarding claim 17, where is there support in the specification for “a clearance supplement to modify the three-dimensional model?” The specification describes clearance in such a way to direct space around the object.  But this does not modify a model or object itself.  Please clarify where there is support for this. 
Regarding claim 19, where is there support for “active” and “inactive” state, neither term in the specification? 
	Regarding claim 20, where is there support for visually depict the clearance supplement? The way Applicant claims this feature, it is either that the clearance supplement deforms or modifies the 3D model, or is there a notice or indicator that there is a clearance supplement? Neither of these two interpretations have support in the specification.  See specification, paras. 24-25. 
	The remaining claims are rejected based on dependencies. Clarification and correction are required. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613